Citation Nr: 0837900	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-23 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the reduction of a rating from 30 percent to 10 
percent for impairment of the left shoulder was proper.  

2.  Entitlement to an increased rating for impairment of the 
left shoulder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to September 
1991, from June to September 1999, March to August 2002, and 
from January 2003 to January 2004.  

A rating decision in June 2005 reduced the evaluation 
assigned for the veteran's service-connected left shoulder 
disability from 30 percent to 10 percent.  The Board issued a 
decision in this case in April 2008 that denied restoration 
of the 30 percent rating and also denied a rating greater 
than 10 percent for the veteran's left shoulder disability.  
The April 2008 decision also remanded an issue regarding 
entitlement to an initial rating greater than 10 percent for 
degenerative arthritis of the lumbar spine for further 
development; that matter has not been returned to the Board 
and, therefore, is not before the Board at this time.  

The veteran appealed the left shoulder issues that were 
considered in the Board's April 2008 decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Partial Remand, the Court in 
September 2008 set aside that portion of the Board's decision 
regarding those two issues, remanding them for compliance 
with the instructions contained in the Joint Motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue concerning an increased rating for impairment of 
the left shoulder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A rating decision in December 2004 proposed to reduce the 
rating for impairment of the left shoulder from 30 percent to 
10 percent.  

2.  A rating decision in June 2005 reduced the rating for 
impairment of the left shoulder to 10 percent, effective from 
September 1, 2005.  

3.  The evidence of record in June 2005 clearly showed that 
the left shoulder disability had shown significant 
improvement since earlier examinations and was then 
manifested by essentially no functional impairment, including 
on repetitive motion, with only some limitation on lateral 
motion; there were occasional flare-ups, during which there 
was some limitation or functional impairment of the left 
shoulder.  

4.  The reduction of the rating to 10 percent was fully 
supported by the record.  


CONCLUSION OF LAW

The reduction of a rating from 30 percent to 10 percent for 
impairment of the left shoulder was proper.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, and 
4.71a, Diagnostic Codes 5201, 5202, 5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Propriety of the reduction of the rating 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e) (2008).  

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and Department of Veterans Affairs regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those in which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic-depressive or 
other psychotic reaction,...will not be reduced on any one 
examination except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Moreover, though material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will be considered whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a).

The provisions of paragraph (a) apply to ratings which have 
continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexamination 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. 
§ 3.344(c).

A 30 percent evaluation may be assigned for limitation of 
motion of the arm of the minor extremity to 25 degrees from 
the side.  When the motion is limited to midway between the 
side and shoulder level or at the shoulder level, a 20 
percent evaluation may be assigned.  Diagnostic Code 5201.

A 40 percent evaluation may be assigned for fibrous union of 
the humerus of the minor extremity.  A 20 percent evaluation 
may be assigned for recurrent dislocation of the humerus of 
the minor extremity at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements or with infrequent 
episodes, and guarding of movement only at the shoulder 
level.  A 20 percent evaluation may also be assigned for 
malunion of the humerus with marked or moderate deformity.  
Diagnostic Code 5202.

A 20 percent evaluation may be assigned for dislocation of 
the clavicle or scapula, or nonunion of the clavicle or 
scapula of the minor extremity with loose movement.  A 10 
percent evaluation may be assigned for nonunion without loose 
movement, or with malunion.  Diagnostic Code 5203.  

The record establishes that the veteran is right-handed.  

First, the Board finds that the procedure employed by the RO 
in reducing the rating at issue was proper.  A rating 
decision in December 2004 proposed to reduce the rating for 
the left shoulder disability from 30 percent to 10 percent.  
The veteran was notified of that decision and was provided an 
opportunity to submit additional evidence showing that the 
rating should not be reduced.  Then, because no additional 
evidence had been received, a rating decision in June 2005 
reduced the rating as proposed, effective from September 1, 
2005.  Thus, there was no error in the procedure employed.  

Next, the Board observes that the 30 percent evaluation for 
the veteran's left shoulder disability was predicated, in 
part, on VA outpatient treatment records and VA examinations 
conducted in March 1998 and July 2000.  The March 1998 VA 
examination demonstrated that the veteran had weakness in 
abduction approximately 4/5 testing as well as significant 
stiffness.  Motion was painful at the extremes of motion.  
Motion of the left shoulder and combined glenohumeral and 
scapulothoracic motion revealed flexion to be 65 degrees 
active, 70 degrees passive; extension to 35 degrees active 
and 40 degrees passive; abduction to 85 degrees active and 90 
degrees passive; adduction to 50 degrees active and passive; 
internal rotation to 35 degrees active and 40 degrees 
passive; and external rotation to 35 degrees active and 40 
degrees passive.  

When he was examined by the VA in July 2000, a range of 
motion study disclosed that forward flexion of the veteran's 
left shoulder was to 157 degrees active and 163 degrees 
passive; abduction was to 70 degrees active, and 160 degrees 
passive; adduction was to 160 degrees, passive; internal 
rotation actively was to T-11 on the left; and external 
rotation was to 42 degrees active and 55 degrees passive.  It 
was indicated that there was pain with range of motion and 
crepitance with the anterior drawer on the left.  It was 
further indicated that the left shoulder was subluxable and 
there was a positive apprehension sign.  

In its December 2000 decision, the Board determined that the 
clinical findings of tenderness, pain on motion and 
limitation of motion approximated the criteria for a 20 
percent evaluation, and that an additional 10 percent was 
warranted based on pain and weakness, resulting in a 30 
percent evaluation for the veteran's service-connected left 
shoulder disability.  This was effectuated by the RO in a 
January 2001 rating decision, which made the 30 percent 
rating effective June 1997.  It is noted that a 
noncompensable evaluation was assigned for the periods while 
the veteran was on active duty in 1999 and 2002.  

When examined by VA in September 2004, it was noted that the 
veteran denied using any corrective device for his left 
shoulder condition.  He took over-the-counter medication as 
needed for pain.  The examiner indicated that there was no 
muscle atrophy or wasting in the upper extremities.  There 
was no pain to deep palpation in any aspect of the left 
shoulder.  Forward elevation was possible to 180 degrees; 
abduction was to 180 degrees; external rotation was to 90 
degrees; and internal rotation was to 90 degrees.  These 
movements did not result in pain or discomfort.  It was noted 
that there was some limitation on lateral motion with the arm 
flexed in relation to the right shoulder.  The examiner 
estimated that during acute flare-ups of the veteran's left 
shoulder pain, there was going to be around a 20 percent 
reduction of flexion, but the examiner could not provide an 
exact degree because it is impossible to do so.  He also 
stated that there would be a mild functional impairment 
during acute flare-ups.  

The examiner commented that he did not consider the veteran 
to have any functional impairment during periods of no flare-
ups because the veteran said that during flare-ups he kept 
his arm immobilized for two to three days, but after that, he 
was able to continue doing his duties and recuperated the 
motion of his left shoulder.  He added that he did not 
consider him to have any functional impairment due to 
repetitive motion of the left shoulder.  It was basically 
during flare-ups of the shoulder pain when the veteran had 
some limitation or functional impairment of the left 
shoulder.  Upper extremity strength was 5/5 and bilateral 
hand strength was 5/5.  The diagnosis was residuals of left 
shoulder subluxation status post ligament repair.  

Clearly, the veteran's left shoulder disability had undergone 
significant improvement since the earlier examinations.  On 
the basis of the September 2004 examination, including the 
veteran's own report concerning the left shoulder symptoms he 
experienced, the criteria were met for not more than a 10 
percent rating, the minimum compensable rating for the 
shoulder joint - he had essentially no functional impairment 
most of the time, including on repetitive motion, with only 
some limitation on lateral motion, but he did have occasional 
flare-ups, during which he had some limitation or functional 
impairment of the left shoulder.  The Board concludes, 
therefore, that the evidence of record clearly supported the 
reduction of the rating for the left shoulder disability to 
10 percent.  

II.  Duties to notify and to assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-rating claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In this case, in a June 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for an increased rating, 
including evidence from medical providers, statements from 
others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disabilities.  The letters also advised the 
veteran as to what information and evidence must be submitted 
by the veteran, what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence in his possession that 
pertains to the claim.  Letters dated in March 2006 and March 
2007 also informed the veteran of the necessity of providing 
on his own, by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability, and the 
effect that worsening has on his employment and daily life.  
The notice also provided examples of pertinent medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation.  These letters also notified the 
veteran of the evidence needed to establish a disability 
rating and effective date, to include submitting or advising 
VA of any evidence that concerns the level of disability.  
The Board further points out that the statement of the case 
issued in October 2005 included the diagnostic criteria for 
an increased rating for his service-connected left shoulder 
disability.  The case was last readjudicated in January 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include private and 
VA medical records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and substantially complied with.  The veteran was notified 
and aware of the evidence needed to substantiate this claim, 
including the criteria necessary for higher ratings, as well 
as the avenues through which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  The veteran has been an active 
participant in the claims process by submitting medical 
evidence and statements concerning the impact of his service-
connected disabilities on his life and employment.  Thus, the 
veteran had actual knowledge of what was needed to 
substantiate his claim and the types of evidence needed.  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Sanders, supra; Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  



ORDER

The reduction of the rating for impairment of the left 
shoulder from 30 percent to 10 percent was proper.  


REMAND

VA clinic records dated from June 2004 through March 2007 
have been received.  Those records are silent for any left 
shoulder complaints or for any notation of abnormal clinical 
findings regarding the left shoulder until February 2007.  At 
that time, a nurse noted the veteran's complaints of pain and 
tingling in his left arm.  The nurse also indicated that 
there was pain on forward elevation of the arm at 25 degrees 
and when rotated back at 40 degrees from the side.  

A VA compensation examination was conducted in April 2007.  
That examiner noted the veteran's complaint of numbness in 
the left shoulder that had begun about one and a half years 
previously.  The veteran also reported that he had 
intermittent excruciating pain in the left shoulder and that 
sometimes the shoulder would go out of place, which he would 
be able to put back in with minor adjustment.  The remainder 
of the examination focused on the neurological 
manifestations, which the examiner indicated suggested 
thoracic outlet syndrome.  The examiner did note that 
movements of the shoulder were full and unrestricted, but he 
did not comment any laxity of the joint that might support 
the veteran's report of apparent recurrent dislocation of the 
shoulder.  Neither did he comment on the presence or absence 
of any increased functional limitation on use.  Therefore, 
the Board finds that an additional examination is needed to 
assess the current status of the service-connected left 
shoulder disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to identify all 
health care providers who have treated or 
examined him for his left shoulder 
disability since June 2004.  After 
obtaining any needed signed 
authorizations, request copies of the 
records of all treatment identified by 
the veteran.  

2.  Then schedule the veteran for an 
examination to assess the current status 
of his left shoulder disability.  All 
indicated tests should be accomplished.  
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings - specifically any 
limitation of motion and evidence 
supporting the veteran's report of 
recurrent dislocation - and should 
describe in detail the presence or 
absence and the extent of any functional 
loss due to the veteran's left shoulder 
disability.  It is important for the 
examiner's report to include a 
description of any functional loss that 
develops on use.  In addition, the 
examiner should express an opinion as to 
whether pain or other manifestations 
occurring during flare-ups or with 
repeated use could significantly limit 
functional ability of the affected part.  
The examiner should portray the degree of 
any additional range of motion loss due 
to pain on use or during flare-ups.  In 
particular, the examiner should indicate 
the likelihood that any current 
neurological manifestations are related 
to the service-connected left shoulder 
disability.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  

3.  Upon completion of the requested 
development, again consider the veteran's 
claim for an increased rating for 
impairment of the left shoulder.  If his 
claim is not granted to his satisfaction, 
furnish the veteran and his accredited 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond before returning 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


